Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE 
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Pursuant to MPEP 606.01, the title has been changed to read: 
-- Accelerated data processing in SSDs comprises SPAs an APM and host processor whereby the SPAs has multiple of SPEs --

II. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: Claim 1: “…storage processing accelerators (SPAs), an SPA of the one or more SPAs comprising programmable processors coupled together in a pipeline; and an acceleration platform manager (APM) connected to the one or more SPAs and the programmable processors, and configured to control data processing in the one or more SPAs and the programmable processors.”
Claims 14 and 19 have similar limitations. 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
February 26, 2021